                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

LOUIS MATTHEW CLEMENTS,

          Plaintiff,

v.                              Case No:    2:20-cv-398-JES-NPM

THE STATE OF FLORIDA,

          Defendant.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #5), filed June

16, 2021, recommending that plaintiff's Application to Proceed in

District Court Without Prepaying Fees or Costs (Doc. #2) be denied

and the case be dismissed.   No objections have been filed and the

time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.        28 U.S.C. §

636(b)(1);   Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).        In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.       28 U.S.C. §
636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.              See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report    and    Recommendation     (Doc.   #5)   is   hereby

adopted and the findings incorporated herein.

     2.   Plaintiff's Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. #2) is DENIED.

     3.   The   Clerk    shall   enter   judgment    dismissing     the   case

without prejudice, terminate all pending motions and deadlines,

and close the file.

     DONE and ORDERED at Fort Myers, Florida, this            8th      day of

July, 2021.




Copies:
Hon. Nicholas P. Mizell
United States Magistrate Judge
Unrepresented parties



                                   - 2 -
